DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first barrier" in lines 13, 15, 18, and 19; and “the second barrier” in lines 13, 14, 21, 22, and 23.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, "the first barrier" in lines 13, 15, 18, and 19 is interpreted as “the at least one first barrier;” and “the 
Claims 2 and 7 recites the limitation “the second barrier” in line 2.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, “the second barrier” in line 2 is interpreted as “the at least one second barrier.”
Claim 4 recites the limitation "the first barrier" in lines 6 and 8; and “the second barrier” in lines 6 and 7.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, "the first barrier" in lines 6 and 8 is interpreted as “the at least one first barrier;” and “the second barrier” in lines 6-7 is interpreted as “the at least one second barrier.” Claims 5-7 are rejected as they depend upon claim 4.
Claim 5 recites the limitation "the first barrier" in lines 1, 3, and 4.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, "the first barrier" in lines 1, 3, and 4 is interpreted as “the at least one first barrier.”
Claim 6 recites the limitation "the second barrier" in lines 1, 3, and 4.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, "the second barrier" in lines 1, 3, and 4 is interpreted as “the at least one second barrier.”
Claim 8 recites the limitation "the following steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the following steps” is interpreted as “following steps.” Claim 8 also recites the limitation "the 
Claim 9 recites several limitations with insufficient antecedent basis and/or unclear scope. For the purpose of examination, claim 9 is interpreted as “The method of claim 8, wherein the at least one raised ring comprises a first raised ring and a second raised ring, and the flexible substrate comprises a first substrate and a second substrate; and wherein the step of defining the at least one raised ring on the at least one predetermined region in which [[a]] the through hole is defined, and then forming [[a]] the flexible substrate covering the at least one raised ring on the substrate comprises [[the]] following steps: defining the first raised ring on the at least one predetermined region in which [[a]] the through hole is defined; forming the first flexible substrate covering the first raised ring on the substrate; defining the second raised ring on the first flexible substrate; and forming the second flexible substrate covering the second raised ring on the first flexible substrate, wherein an orthographic projection of the second raised ring projected onto the substrate is surrounding an orthographic projection of the first raised ring projected onto the substrate”
Claim 10 recites limitation “the through hole” in lines 2 and 4. However, claim 8, upon which claim 10 depends, also recites two different through holes. Therefore, the claim scope is not clear. For the purpose of examination, “the through hole” in lines 2 and 4 is interpreted as “the through hole in the TFT array structural layer.” Claim 10 also recites the limitation "the first barrier" in lines 3, 4, 6, 7, and 8 and “the second barrier” in 
Claim 11 recites the limitation “the second barrier” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the second barrier” in line 2 is interpreted as “the at least one second barrier.”
Claim 12 recites several limitations with insufficient antecedent basis and/or unclear scope. For the purpose of examination, claim 12 is interpreted as “The method of claim 8, wherein [[a]] the step of cutting the flexible substrate along [[a]] the direction where the at least one raised ring extends, and then removing the flexible substrate in the at least one raised ring to make the through hole in the at least one predetermined region extend and pass through the flexible substrate comprises [[the]] following step: cutting the flexible substrate under protective gas, wherein an exhaust gas extractor configured to extract dust and exhaust gas is disposed around a purge nozzle of a cutting machine.”
Claim 13 recites several limitations with insufficient antecedent basis and/or unclear scope. For the purpose of examination, claim 13 is interpreted as “The method of claim 8, wherein a step before cutting the flexible substrate along [[a]] the direction where the at least one raised ring extends, and then removing the flexible substrate in the at least one raised ring to make the through hole in the at least one predetermined region extend and pass through the flexible substrate further comprises [[the]] following 
Claim 14 recites several limitations with insufficient antecedent basis and/or unclear scope. For the purpose of examination, claim 14 is interpreted as “The method of claim 13, wherein a step before forming [[an]] the organic light-emitting structural layer on the pixel defining layer further comprises [[the]] following step: removing the protective photoresist layer.”
Claim 15 recites several limitations with insufficient antecedent basis and/or unclear scope. For the purpose of examination, claim 15 is interpreted as “The method of claim 8, wherein the encapsulating structural layer comprises two non-organic encapsulating layers and an organic encapsulating layer disposed between the two non-organic encapsulating layers; wherein a step before peeling the substrate further comprises [[the]] following step: cutting the two non-organic encapsulating layers on the substrate corresponding to the at least one predetermined region in which [[a]] the through hole is defined.”
Claim 16 recites several limitations with insufficient antecedent basis and/or unclear scope. For the purpose of examination, claim 16 is interpreted as “The method of claim 8, wherein a width of the at least one raised ring is same as a width of spot size of laser beam used to cut the flexible substrate.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US PG-Pub No.: 2021/0257434 A1, hereinafter, “Xie”).
Regarding claim 1, Xie discloses a display panel (see Xie, FIGs. 1-3, with FIG. 3 being a cross-sectional view), comprising a flexible substrate (10, ¶ [0075]), and a thin film transistor (TFT) array structural layer (11-21, labelled in FIGs. 4-6), an organic light-emitting structural layer (33, ¶ [0069]), and an encapsulating structural layer (35, ¶ [0069]) which are sequentially disposed on the flexible substrate (10, FIG. 3);
wherein the display panel comprises a through hole (300 including aperture region and portion of connection bridge region, FIGs. 1 and 3) extending and passing through the TFT array structural layer (11-21) and the flexible substrate (10, FIG. 3);

wherein the display panel further comprises a barrier (202+203, FIG.3; according to Merriam-Webster, “on” is interpreted as “attached to”) disposed on the TFT array structural layer (11-21) and disposed around the through hole (300, FIGs. 1 and 3);
wherein the barrier (202+203) comprises at least one first barrier (203) and at least one second barrier (202);
wherein the second barrier (202) is near the through hole (300), the first barrier (203) is disposed on a side (a top side or a left side) beside the second barrier (202) and away from the through hole (300, 203 is further away from 300 compared with 202), and the first barrier (203) is configured to block the organic light-emitting structural layer (33, FIG. 3);
wherein a width of the first barrier (203) gradually increases along a direction (down-up) from an end of a vertical section of the first barrier (203) near the flexible substrate (10) to the other end of the vertical section of the first barrier (203) away from the flexible substrate (10, FIG. 3); and
wherein a width of the second barrier (202) gradually decreases along a direction (down-up) from an end of a vertical section of the second barrier (202) near the flexible substrate (10) to the other end of the vertical section of the second barrier (202) away from the flexible substrate (10, FIG. 3).
Note: for the purpose of examination, "the first barrier" in lines 13, 15, 18, and 19 is interpreted as “the at least one first barrier;” and “the second barrier” in lines 13, 14, 21, 22, and 23 is interpreted as “the at least one second barrier.”

Regarding claim 2, Xie discloses the display panel of claim 1, wherein a distance (a width of aperture region, FIG. 3) between adjacent second barriers (two adjacent 202 in FIG .1) is greater than a height of the second barrier (202, FIG.3).
Note: for the purpose of examination, “the second barrier” in line 2 is interpreted as “the at least one second barrier.”

Regarding claim 3, Xie discloses a display panel (see Xie, FIGs. 1-3, with FIG. 3 being a cross-sectional view), comprising a flexible substrate (10, ¶ [0075]), and a thin film transistor (TFT) array structural layer (11-21, labelled in FIGs. 4-6), an organic light-emitting structural layer (33, ¶ [0069]), and an encapsulating structural layer (35, ¶ [0069]) which are sequentially disposed on the flexible substrate (10, FIG. 3);
wherein the display panel comprises a through hole (300 including aperture region and portion of connection bridge region, FIGs. 1 and 3) extending and passing through the TFT array structural layer (11-21) and the flexible substrate (10, FIG. 3); and
wherein the organic light-emitting structural layer (33) and the encapsulating structural layer (35) cover an interior lateral wall of the through hole (300, FIG. 3; 35 covers a top portion of the interior lateral wall, and 33 covers a bottom portion of the interior lateral wall).
claim 4, Xie discloses the display panel of claim 3, wherein the display panel further comprises a barrier (202+203, FIG.3; according to Merriam-Webster, “on” is interpreted as “attached to”) disposed on the TFT array structural layer (11-21) and disposed around the through hole (300, FIGs. 1 and 3); wherein the barrier (202+203) comprises at least one first barrier (203) and at least one second barrier (202); and wherein the second barrier (202) is near the through hole (300), the first barrier (203) is disposed on a side (a top side or a left side) beside the second barrier (202) and away from the through hole (300, 203 is further away from 300 compared with 202), and the first barrier (203) is configured to block the organic light-emitting structural layer (33, FIG. 3).
Note: for the purpose of examination, "the first barrier" in lines 6 and 8 is interpreted as “the at least one first barrier;” and “the second barrier” in lines 6-7 is interpreted as “the at least one second barrier.”

Regarding claim 5, Xie discloses the display panel of claim 4, wherein a width of the first barrier (203) gradually increases along a direction (down-up) from an end of a vertical section of the first barrier (203) near the flexible substrate (10) to the other end of the vertical section of the first barrier (203) away from the flexible substrate (10, FIG. 3).
Note: for the purpose of examination, "the first barrier" in lines 1, 3, and 4 is interpreted as “the at least one first barrier.”

claim 6, Xie discloses the display panel of claim 4, wherein a width of the second barrier (202) gradually decreases along a direction (down-up) from an end of a vertical section of the second barrier (202) near the flexible substrate (10) to the other end of the vertical section of the second barrier (202) away from the flexible substrate (10, FIG. 3).
Note: for the purpose of examination, "the second barrier" in lines 1, 3, and 4 is interpreted as “the at least one second barrier.”

Regarding claim 7, Xie discloses the display panel of claim 4, wherein a distance (a width of aperture region, FIG. 3) between adjacent second barriers (two adjacent 202 in FIG. 1) is greater than a height of the second barrier (202, FIG. 3).
Note: for the purpose of examination, “the second barrier” in line 2 is interpreted as “the at least one second barrier.”

Allowable Subject Matter
Claims 8-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following claims 8-16 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

Claim 8.

providing a substrate, wherein the substrate comprises at least one predetermined region in which a first through hole is defined;
defining at least one raised ring on the at least one predetermined region in which [[a]] the first through hole is defined, and then forming a flexible substrate covering the at least one raised ring on the substrate;
forming a thin film transistor (TFT) array structural layer on the flexible substrate, wherein a second through hole is defined [[on]] in a portion of the TFT array structural layer overlapping the at least one predetermined region in which [[a]] the first through hole is defined;
forming a pixel defining layer and a barrier on the TFT array structural layer, wherein the pixel defining layer and the barrier are disposed on a same layer, and the barrier is disposed around the second through hole;
cutting the flexible substrate along a direction where the at least one raised ring extends, and then removing the flexible substrate disposed in the at least one raised ring to make the first through hole extend and pass through the flexible substrate;
sequentially forming an organic light-emitting structural layer and an encapsulating structural layer on the pixel defining layer, wherein the organic light-emitting structural layer and the encapsulating structural layer cover an interior lateral wall of the first and second through holes and a surface of the substrate overlapping the first through hole; and
organic light-emitting structural layer and the encapsulating structural layer covering the at least one predetermined region in which [[a]] the first through hole is defined from the substrate.

Claim 9.
The method of claim 8, wherein the at least one raised ring comprises a first raised ring and a second raised ring, and the flexible substrate comprises a first substrate and a second substrate; and
wherein the step of defining the at least one raised ring on the at least one predetermined region in which [[a]] the first through hole is defined, and then forming [[a]] the flexible substrate covering the at least one raised ring on the substrate comprises [[the]] following steps:
defining the first raised ring on the at least one predetermined region in which [[a]] the first through hole is defined;
forming the first flexible substrate covering the first raised ring on the substrate;
defining the second raised ring on the first flexible substrate; and
forming the second flexible substrate covering the second raised ring on the first flexible substrate, wherein an orthographic projection of the second raised ring projected onto the substrate is surrounding an orthographic projection of the first raised ring projected onto the substrate.

Claim 10.
 at least one second barrier is near the second through hole, the at least one first barrier is disposed on a side beside the at least one second barrier and away from the second through hole, and the at least one first barrier is configured to block the organic light-emitting structural layer;
wherein a width of the at least one first barrier gradually increases along a direction from an end of a vertical section of the at least one first barrier near the substrate to the other end of the vertical section of the at least one first barrier away from the substrate; and wherein a width of the at least one second barrier gradually decreases along a direction from an end of a vertical section of the at least one second barrier near the substrate to the other end of the vertical section of the at least one second barrier away from the substrate.

Claim 11.
The method of claim 10, wherein a distance between adjacent second barriers is greater than a height of the at least one second barrier.

Claim 12.
The method of claim 8, wherein [[a]] the step of cutting the flexible substrate along [[a]] the direction where the at least one raised ring extends, and then removing the flexible substrate in the at least one raised ring to make the first through hole extend and pass through the flexible substrate comprises [[the]] following step:


Claim 13.
The method of claim 8, wherein a step before cutting the flexible substrate along [[a]] the direction where the at least one raised ring extends, and then removing the flexible substrate in the at least one raised ring to make the first through hole extend and pass through the flexible substrate further comprises [[the]] following step:
forming a protective photoresist layer on the pixel defining layer, wherein the photoresist layer covers the entire substrate.

Claim 14.
The method of claim 13, wherein a step before forming [[an]] the organic light-emitting structural layer on the pixel defining layer further comprises [[the]] following step:
removing the protective photoresist layer.

Claim 15.
The method of claim 8, wherein the encapsulating structural layer comprises two non-organic encapsulating layers and an organic encapsulating layer disposed between the two non-organic encapsulating layers;

cutting the two non-organic encapsulating layers on the substrate overlapping the at least one predetermined region in which [[a]] the first through hole is defined.

Claim 16.
The method of claim 8, wherein a width of the at least one raised ring is same as a width of spot size of laser beam used to cut the flexible substrate.

Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2021/0343813 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/           Examiner, Art Unit 2892